DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the phrase “The invention is directed to” is implied and should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 9, 10, and 15 are objected to because of the following informalities:  
in line 3 of claim 1, the phrase “to rotate and the triggering lever” should read “to rotate the triggering lever”
in line 3 of claim 9, the phrase “against the force” should read “against a force”
in line 3 of claim 10, the phrase “on the same stud” should read “on a single stud” or something similar
in lines 1-2 of claim 15, the phrase “wherein a traction system or Bowden cable in each instance is connected to each of the two connections” should read “wherein a traction system or Bowden cable is connected to each of the two connections”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the bolting position” in line 2 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a bolting position.”
Regarding claim 8, the limitation “if the bolting lever is located” in line 3 is indefinite and unclear. It appears that a word or words might be missing from the claim. For the purpose of examination, the examiner interprets the claim as best understood.
Regarding claims 8 and 9, the limitations “the bolting lever in its bolting position” in line 1 of claim 8 and “wherein the bolting lever in the bolting position” in line 2 of claim 9 render the scope of the claims indefinite because a bolting position has not been defined for the bolting lever, only for the coupling lever. Since the specific position of the coupling lever differs from the position of the bolting lever, even if both can be put in a bolting configuration
Regarding claims 11 and 12, the phrases “in particular” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooe et al. (US 6722714), herein referred to as Ooe.
Regarding claim 1, Ooe discloses a latching system (fig 7) for a door or flap of a motor vehicle (see fig 1), comprising: a triggering lever (41), an operating lever (43) to rotate and the triggering lever (col 6, line 59 - col 7, line 12), the triggering lever having two connections (at which each 41b is connected; see fig 3) for simultaneous triggering of two separate latching devices (3; see fig 1 and col 3, line 66 - col 4, line 2) for a door or flap, wherein a coupling lever (44, 47) is rotatably attached to the triggering lever (via 47) to couple the operating lever with the triggering lever (compare figs 7 & 11 and col 4, lines 40-51).
Regarding claim 2, Ooe discloses the latching system of claim 1, wherein the coupling lever is pivotable into a bolting position (see fig 11) to bolt the latching system.
Regarding claim 3, Ooe discloses the latching system of claim 2, wherein, when the coupling lever is in the bolting position, the operating lever is uncoupled from the triggering lever (col 7, lines 20-31).
Regarding claim 4, Ooe discloses the latching system of claim 1, wherein, when the coupling lever is in the bolting position, operation of the operating lever leads to a freewheeling movement of the operating lever (col 7, lines 20-31).
Regarding claim 5, Ooe discloses the latching system of claim 1, further comprising a bolting lever (51) to bolt the latching system (col 5, lines 16-22).
Regarding claim 6, Ooe discloses the latching system of claim 5, wherein the bolting lever can pivot the coupling lever into the bolting position to bolt the latching system (compare figs 7 & 11).
Regarding claim 7, Ooe discloses the latching system of claim 5, wherein the bolting lever has a stop point (51a) for the triggering lever (please note “stop point” has no structural or functional limitations in the claims; it is the position of the examiner that 51a is a stop point for the triggering lever because 51a is the structure that causes the bolting position of the coupling lever and, therefore, prevents the triggering lever from being actuated by the operating lever).
Regarding claim 8, Ooe discloses the latching system of claim 5, wherein, the bolting lever is in its bolting position located in a movement track of the triggering lever to trigger a latching device if the bolting lever is located (see fig 11; please note that “movement track” has no structural or functional limitations in the claims; it is the position of the examiner that 51 is in a movement track of the portion of 41 located above 93 when 51 is in the position shown in fig 11).
Regarding claim 10, Ooe discloses the latching system of claim 1, wherein the operating lever and the triggering lever have a common rotational axis (at 93) and/or are pivotably accommodated on the same stud (93).
Regarding claim 11, Ooe discloses the latching system of claim 5, wherein the triggering lever and the bolting lever can pivot in the same rotation plane (see figs 2 & 11; note that triggering lever 41 comprises a bend such that the lever rotates in multiple planes and that both the bolting lever and the triggering lever are shown as being mounted in front of 44; therefore, it is the position of the examiner that at least portions of the triggering lever and the bolting lever can pivot in the same rotation plane), in particular in a first rotation plane.
Regarding claim 12, Ooe discloses the latching system of claim 1, wherein the operating lever and the coupling lever can pivot in the same rotation plane (please note that at least a portion of 47 and the operating lever can pivot in the same rotation plane; see fig 2), in particular in a second rotation plane.
Regarding claim 13, Ooe discloses the latching system of claim 5, wherein the coupling lever has a coupling end (47a) to contact the operating lever and an actuating end (at 44b) to contact the bolting lever.
Regarding claim 15, Ooe discloses the latching system of claim 1, wherein a traction system or Bowden cable (41b) in each instance is connected to each of the two connections in order to connect two latching devices to the two connections (see fig 3 and col 3, line 66 - col 4, line 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al. (US 6722714), herein referred to as Ooe, in view of Bendel (US 5921594).
Regarding claim 9, Ooe discloses the latching system of claim 5, but does not disclose a coupling lever return spring and wherein the bolting lever in the bolting position holds the coupling lever in the bolting position against the force of the coupling lever return spring. 

Bendel, however, discloses that it is known in the art for a locking mechanism (4) for a vehicle latch (2) to include a coupling member (15) having a return spring (18) which urges the coupling member into a coupling position (see at least col 2, lines 14-16). The purpose for including the return spring is to ensure that the coupling member can return to the coupling position after the locking mechanism is moved to an unlocked condition regardless of the position of the operating levers (see col 2, lines 21-30 and col 3, lines 28-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latching system disclosed by Ooe with a coupling lever return spring as taught by Bendel in order to ensure that the coupling lever can return to the coupling position after the locking mechanism is moved to an unlocked condition regardless of the position of the operating levers. Please note that given the combination, it follows that the bolting lever in the bolting position would hold the coupling lever in the bolting position against the force of the coupling lever return spring.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ooe et al. (US 6722714), herein referred to as Ooe.
Regarding claim 14, Ooe discloses the latching system of claim 1, wherein the coupling lever is pivotably attached to the triggering lever (see at least fig 2 for the connection between 47 and 41) but does not explicitly disclose wherein the coupling lever is pivotably attached to the triggering lever by means of a snap connection. 

However, Ooe teaches that it is known in the art for various components of a vehicle latch to be attached by means of a snap connection (see col 4, lines 31-32 and lines 52-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pivotably attached the coupling lever to the triggering lever by means of a snap connection to ensure a secure engagement between the two components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses lock devices for vehicle latches relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 9, 2021